DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 11, and 12 each include limitations requiring the bag to have a single opening, however this feature is not supported by the disclosure as originally filed. There is no mention of this “single” opening in the specification as originally filed, and throughout the description of the inventive device, applicant has consistently described the bag as having two openings…one at the top, closed by the closure mechanism, and one at the bottom, closed by the “pinch bottom”. 
“Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C., first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 12, 17-23, 25-28, 30-36, 38, 41, 47, 51, and 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2004/0136616, hereinafter ‘Allen’) in view of Joves et al. (US 5811161, hereinafter ‘Joves’).
Allen discloses a bag for holding or storing a food item(s) or other object (para 0017) comprising: a pinch bottom or flat bottom paper bag (para 0048-0050), said pinch bottom or flat bottom located only on bottom of said paper bag (22/23, see Figs. 1, 15); a single opening (at top, see Fig. 15); at least one fold over portion of a top of said paper bag (Fig. 18); and a closure mechanism (40); said bag having side gussets (Fig. 15); said at least one fold over portion of said top of said paper bag attached to said paper bag by said closure mechanism (Fig. 17); except does not expressly disclose the particulars of the bag material as claimed.
However, Joves teaches constructing a food bag consisting of paper coated with an oil and grease resistant material, coated with a water-resistant material or coated with any combination of same (col. 1, ll. 55-60); said paper bag is recyclable or curbside recyclable; said bag has some combination of following environmentally friendly features: chlorine free, toxin free, compostable, recyclable, biodegradable, BPA free, lead free, Phthalates free, PFA free or comprises plant-based materials (col. 1, ll. 65-68); said paper consists of unbleached paper (col. 2, ll. 19-23); said bag assembled by glue, paste or some combination thereof, each certified as food safe (inherent in food packaging).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bag taught by Allen out of the compostable materials taught by Joves, in order to allow the bag and its contents to be composted (col. 1, ll. 30-33).
Regarding the newly added claim limitation “said pinch bottom for flat bottom located only on bottom of said paper bag”, it is noted that Allen teaches its pinch bottom (22/23) only on the bottom of the bag, as seen in Figures 1 and 15. That Allen teaches an additional pinch weld at the top of the bag is immaterial and does not change the fact that Allen’s pinch bottom designated as element 22/23 is located only on the bottom of its bag.
Regarding the newly added claim limitation “a single opening”, insomuch as the limitation can be understood in light of the disclosure as originally filed disclosing openings on each end of the inventive bag (with one sealed), the Allen bag with a sealed pinch bottom and top end intended to be opened is considered to meet the scope of a “single opening”. The sealed pinch bottom is not an opening when in the sealed state, and is not intended to be opened to access the contents of the bag in light of the teaching to open the top closure @30/40.
Allen further discloses a device capable of holding paper bags comprising: a pinch bottom paper bag having gussets (para 0066; Fig. 1) or flat bottom paper bag for holding a group of paper bags; a closure mechanism (40) for closing said flat bottom or pinch bottom paper bag with said paper bags contained within (functional/intended use limitations).
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Allen which is capable of being used in the intended manner, i.e., to hold paper bags. There is no structure in Allen that would prohibit such functional intended use (see MPEP 2111).
Allen discloses a bag comprised of paper that is closed, sealed, or resealed for holding food (para 0017): said bag having an open top, interior and exterior surface (Fig. 18); said bag further comprising a closure mechanism (40) for closing said open top (para 0053); except does not expressly disclose the particulars of the bag material as claimed.
However, Joves teaches constructing a food bag consisting of paper coated with an oil and grease resistant material, coated with a water-resistant material or coated with any combination of same (col. 1, ll. 55-60); said paper bag is recyclable or curbside recyclable; said bag has some combination of following environmentally friendly features: chlorine free, toxin free, compostable, recyclable, biodegradable, BPA free, lead free, Phthalates free, PFA free or comprises plant-based materials (col. 1, ll. 65-68); said paper consists of unbleached paper (col. 2, ll. 19-23); said bag assembled by glue, paste or some combination thereof, each certified as food safe (inherent in food packaging).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bag taught by Allen out of the compostable materials taught by Joves, in order to allow the bag and its contents to be composted (col. 1, ll. 30-33).
Regarding claims 18-20, 23, and 74, Allen as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose particular dimensions as claimed.
However, it is noted that varying the dimensions of a bag have long been well within the general knowledge of those of ordinary skill in the art, since prior to the invention by applicant, as a means to fit the bag to a particular use or size it to fit on particular manufacturing machinery, etc.
It would have been an obvious matter of design choice to construct the bag disclosed by Allen as modified above in the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allen as modified above further discloses said bag has side gussets (Fig. 15); said bag is a pinch bottom bag (para 0048-0050).
Regarding claim 25, Allen as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose particular material basis weight as claimed.
However, it is noted that varying the strength of material of a bag have long been well within the general knowledge of those of ordinary skill in the art, since prior to the invention by applicant, as a means to fit the bag to a particular use or strength for particular contents, etc.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the bag taught by Allen as modified above out of a material with a basis weight between 20 and 60 pounds, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claims 26 and 29, Allen as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose particular materials as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the bag taught by Allen as modified above out of a material with an edible PLA coating or an anti-microbial compound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Allen as modified above further discloses said bag is microwave safe (functional/intended use limitation); said bag is moisture proof, preventing liquids or condensation from escaping said bag (Joves polyethylene coating); said bag is capable of being used to hold utensils including any combination of knives, forks and spoons (functional/intended use limitation); said bag is printable with inks certified as food safe (functional/intended use limitation).  
Regarding claim 36, Allen as modified above discloses the claimed invention except for the assembly further comprising printing as claimed. It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.
The Allen assembly is the same structure claimed by applicant and the sole difference is in the printed material. Thus, there is no novel and unobvious functional relationship between the printed matter and the substrate (e.g., assembly), which is required for patentability.
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made provide the Allen as modified above assembly with indicia or graphics or printed text. 
Allen as modified above further discloses said closure mechanism is an adhesive (40); said bag comprises adhesive to seal some combination of side, top or bottom of said bag (24 at 22); said bag is a pinch bottom paper bag (para 0048-0050) having a top fold over section that folds over said pinch bottom bag and attaches to front of said bag using with said closure mechanism (Figs. 17, 18); said fold over section uses an adhesive closure mechanism (40); said closure mechanism is located at said side, top or bottom of said paper bag (Figs. 17, 18); said paper consists of bleached paper (Joves col. 2, ll. 19-23); and said bag is printable with water-based inks (functional/intended use limitation).

4.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2004/0136616, hereinafter ‘Allen’) in view of Joves et al. (US 5811161, hereinafter ‘Joves’) as applied to claim 1 above, and further in view of Makowka (US 5077001).
Allen as modified above discloses all limitations of the claims as detailed above except does not expressly disclose said closing mechanism is a closure sticker as claimed.  
However, Makowka teaches a similar tamper-evidencing bag wherein the closure mechanism is a closure sticker (40a).
Because Allen as modified above and Makowka both teach closure mechanisms for the opening of a pouch, it would have been obvious to one of ordinary skill in the art to substitute the closure sticker taught by Makowka for the adhesive taught by Allen as modified above to achieve the predictable result of securely closing the pouch/bag.

5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2004/0136616, hereinafter ‘Allen’) in view of Daniello (US 4185673) and Joves et al. (US 5811161, hereinafter ‘Joves’).
Allen discloses a bag capable of holding or storing serving utensils comprising: a pinch bottom paper bag with gussets (para 0066; Fig. 1); a fold over portion of said top of said bag (30) that is folded over an open portion of said bag and closed using a closure mechanism which attaches said fold over portion to rest of said bag (40; see Figs. 17, 18); except does not expressly disclose said bag containing utensils or the particulars of the bag material as claimed.
However, Daniello is one of myriad references teaching placing utensils inside a bag (col. 4, ll. 15-20) as claimed.
All of the component parts are known in Daniello and Allen.  The only difference is the combination of all the known elements into a single device by incorporating the utensils taught by Daniello into the bag assembly taught by Allen.
Thus, it would have been obvious to one having ordinary skill in the art to carry the utensils taught by Daniello in the bag assembly taught by Allen, since the contents in no way affects the other functions of the bag assembly and the utensils can be used in combination with a bag assembly to achieve the predictable results of securely storing the utensils within the bag assembly.
Further, Joves teaches constructing a food bag wherein said bag has some combination of following environmentally friendly features: chlorine free, toxin free, compostable, recyclable, biodegradable, BPA free, lead free, Phthalates free, PFA free or comprises plant-based materials (col. 1, ll. 65-68).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bag taught by Allen out of the compostable materials taught by Joves, in order to allow the bag and its contents to be composted (col. 1, ll. 30-33).

6.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2004/0136616, hereinafter ‘Allen’) in view of Joves et al. (US 5811161, hereinafter ‘Joves’) as applied to claim 17 above, and further in view of Kannankeril et al. (US 2004/0120611, hereinafter ‘Kannankeril’).
Allen as modified above discloses all limitations of the claims as detailed above except does not expressly disclose said bag is a flat bottom paper bag as claimed.
However, Kannankeril teaches a similar bag/closure being provided with a flat bottom (see Figs. 1, 2) as claimed.
Because Allen as modified above and Kannankeril both teach paper bags with fold-over flap closures, it would have been obvious to one of ordinary skill in the art to substitute the flat bottom taught by Kannankeril for the pinch bottom taught by Allen as modified above to achieve the predictable result of securely closing the pouch/bag bottom.

7.	Claims 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2004/0136616, hereinafter ‘Allen’) in view of Joves et al. (US 5811161, hereinafter ‘Joves’) as applied to claim 17 above, and further in view of Makowka (US 5077001).
Allen as modified above discloses all limitations of the claims as detailed above and further including said bag is a pinch bottom paper bag (para 0048-0050) and said bag contains a sandwich or other piece of food in said bag (para 0017); except does not expressly disclose said closing mechanism is a closure sticker as claimed.  
However, Makowka teaches a similar tamper-evidencing bag wherein the closure mechanism is a closure sticker (40a).
Because Allen as modified above and Makowka both teach closure mechanisms for the opening of a pouch, it would have been obvious to one of ordinary skill in the art to substitute the closure sticker taught by Makowka for the adhesive taught by Allen as modified above to achieve the predictable result of securely closing the pouch/bag.



Response to Arguments
8.	Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
	Applicant argues that the Figures of the application are sufficient to support the claim limitation requiring a single opening on the bag. This argument has been considered, however is not persuasive in light of multiple Figures clearly showing more than one opening (Figures 14a-b, 15a-b, 16a-c, 17a-c) and the other Figures showing sealed side edges (aka sealed openings) in a similar manner to applicant considering the closed and sealed top opening to be an opening.
Applicant argues that because Allen teaches openings on either end of its bag, it does not meet the scope of the newly added claim amendments requiring a single opening/closure. This argument has been considered, however is not persuasive.
	Insomuch as the meaning of the limitation can be understood in light of the disclosure as originally filed disclosing openings on each end of the inventive bag (with one sealed by a pinch bottom), the Allen bag with a sealed pinch bottom and top end intended to be opened is considered to meet the scope of a “single opening”. The sealed pinch bottom is not an opening when in the sealed state, and is not intended to be opened to access the contents of the bag in light of the teaching to open the top closure @30/40. Insomuch as applicant’s bag can be understood to have a “single” opening in light of the disclosure, so can Allen’s bag which is taught being shipped with a single opening at the top, and a stronger bottom seal (para 0053, Fig. 12).
	Applicant argues that Allen teaches a pinch bottom on both the top and bottom of the bag and can be opened on either end, therefore does not meet the scope of claim 1 which requires that the pinch bottom or flat bottom be only located on the bottom of the bag. This argument has been considered, however is not persuasive.
	Assuming arguendo that applicant is correct that Allen teaches two pinch welds, the particular pinch weld being designated as the “pinch bottom” (@Allen elements 22/23) is located only at the bottom of the bag as claimed. That there is another pinch weld (@21/30) at the top of the bag does not prevent the Allen pinch bottom (@22/23) from meeting the scope of the claims.
	Applicant next argues that the closure member of Allen does not meet the scope of ”a closure member for closing the open top of the bag” as required by claim 17. This argument has been considered, however is not persuasive in light of Allen’s closure member (40) specifically being taught as being used for closing the open top of the bag (para 0053, Fig. 12).
	Applicant next argues that Joves only teaches a thin extruded polyethylene coating is degradable in a compost which does not meet the scope of the claims. This argument has been considered, however is not persuasive in light of Joves’ paper material coated with a compostable polyethylene coating expressly meeting the scope of the claimed material features, as a whole.
	Applicant’s argument that Joves only teaches the coating being degradable, not the entire bag, has been considered, however is not persuasive in light of the paper material of Joves bag being inherently degradable. As a whole, paper bag material with a degradable coating meets the scope of the claims.
	Applicant’s argument that the bag is claimed to have the environmental features, not the coating, has been considered, however is not persuasive
	Applicant next argues that it would not be possible to exchange the adhesive of Allen with the closure sticker of Makowka because a closure sticker cannot be placed under a flap like Allen’s adhesive. This argument has been considered, however is not persuasive. Nothing in the rejection or prior art suggests placing the closure stick under the flap closure. The Makowka closure sticker being placed over the flap joint is a suitable replacement for the adhesive under the flap closure of Allen, providing the predictable results of securely closing the packaging.
	Applicant argues that Joves teaching the polyethylene coating has nothing to do with the amended features of claim 1. This argument has been considered, however is not persuasive in light of a polyethylene coating being a water-resistant material as claimed. That Joves teaches its coating being compostable due to the thinness of the coating is immaterial to Joves meeting the scope of the claims.
	Applicant argues that Joves teaching the polyethylene coating has nothing to do with the amended features of claim 12. This argument has been considered, however is not persuasive in light of Joves specifically teaching its polyethylene coating being compostable, as noted by applicant.
Applicant is reminded that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” 82 USPQ2d at 1396.
	Applicant argues that Joves teaching the polyethylene coating has nothing to do with the amended features of claim 11. This argument has been considered, however is not persuasive in light of Joves specifically teaching its polyethylene coating being compostable, as noted by applicant.
	Regarding applicant’s arguments about the combination with Daniello, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant’s arguments regarding claims 17-23, 25-28, 30-36, 38, 41, 47, 51, 53, and 73-75 mirror the arguments to claims 1, 11, and 12 which are addressed above. Applicant further argues that Joves does not relate to food packaging as set forth by Examiner. This argument has been considered, however is not persuasive in light of Joves specifically teaching use as food packaging (col. 2, ll. 38).
	Applicant’s arguments regarding claims 26-29 have been considered, however are not persuasive in light of the Joves material being designed for use with food as well. 
	Applicant’s arguments regarding claims 18-20, 23, 25, 36, and 74 are linked to the arguments for claim 17, which are addressed above.
With respect to claim 24, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Allen closure does not attach to the body of the bag as required by claim 11. This argument has been considered, however is not persuasive in light of Allen expressly teaching its flap folding over the open top and attaching to the front face of the bag body wall (para 0053, Fig. 14).
Applicant next argues that Joves does not relate to food packaging and therefore cannot meet the scope of the claims. This argument has been considered, however is not persuasive in light of Joves specifically teaching its packaging being capable of use with food (col. 2, ll. 38).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments are not persuasive and the rejections are maintained.


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
October 27, 2022